Military pay; lump-sum bonus; limitation of actions.— Plaintiff filed suit in 1960 to recover a lump-sum bonus payment to which he claims he was entitled at the time of his release from active duty on January 4,1947. The case came before the court on cross-motions for summary judgment. Upon consideration thereof, together with opposition thereto and oral argument of counsel, the court, on February 16, 1962, concluded that plaintiff’s alleged claim is *710barred by the statute of limitations, 28 TT.S.C. § 2501, and it was ordered that the petition be dismissed.